Case 2:19-cv-07076-JAK-GJS Document 243 Filed 04/08/20 Page 1 of 1 Page ID #:5036

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA                                  JS-6
                                       CIVIL MINUTES – GENERAL

    Case No.   LA CV19-07076 JAK (GJSx)                                       Date     April 8, 2020
    Title      WAG Acquisition, L.L.C. v. Multi Media, LLC, et al.





    Present: The Honorable          JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                    Cheryl Wynn                                            Not Reported
                    Deputy Clerk                                     Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Not Present                                           Not Present


    Proceedings:          (IN CHAMBERS) ORDER STAYING CASE AND PLACING IT ON COURT’S
                          INACTIVE CALENDAR

The Court, on its own motion, places this matter on its inactive calendar pending a decision by the Patent
Trial and Appeal Board (“PTAB”). Counsel shall file a joint report every 90 days, with the first report due
on July 8, 2020; provided, however, a report shall be filed within five days of a decision by the PTAB.
Upon receiving a report with respect to an action of the PTAB, the Court will determine whether the matter
will be returned to its active calendar.

All other dates and deadlines are vacated.

IT IS SO ORDERED.




                                                                                                :

                                                           Initials of Preparer   cw




                                                                                                    Page 1 of 1

